UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4459


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILKIN O’NEAL PETTIS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00396-CMC-3)


Submitted:   September 6, 2011            Decided:   September 9, 2011


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, T. DeWayne Pearson, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wilkin       O’Neal   Pettis       appeals   the     district      court’s

judgment revoking his supervised release and sentencing him to

ten months’ imprisonment.          The district court revoked Pettis’s

supervised release based on a finding that Pettis had engaged in

new criminal conduct when he interfered with a police officer in

the discharge of the officer’s duties, in violation of Forest

Acres,    South     Carolina      Code        of   Ordinances        § 15-7     (“the

Ordinance”).       Pettis    argues   on      appeal    that   the    Ordinance    is

unconstitutionally vague.        We affirm.

           We review properly-preserved constitutional claims de

novo.    United States v. Hall, 551 F.3d 257, 266 (4th Cir. 2009).

Due process requires that a penal statute “define the criminal

offense [1] with sufficient definiteness that ordinary people

can understand what conduct is prohibited and [2] in a manner

that     does     not     encourage       arbitrary       and        discriminatory

enforcement.”     Skilling v. United States, 130 S. Ct. 2896, 2927-

28 (2010) (internal quotation marks omitted); see Buckley v.

Valeo, 424 U.S. 1, 77 (1976) (per curiam) (“Due process requires

that a criminal statute provide adequate notice to a person of

ordinary intelligence that his contemplated conduct is illegal,

for no [perso]n shall be held criminally responsible for conduct

which he could not reasonably understand to be proscribed.”)

(internal quotation marks omitted).

                                          2
              Under the Ordinance, “[a]ny person who shall resist or

interfere      with    any    policeman        in    the    discharge    of     his   duties

shall   be     guilty    of     a    misdemeanor.”           Pettis    argues    that    the

Ordinance’s prohibition of “resist[ing]” or “interfer[ing]” with

a    police     officer         in     the     discharge        of     his      duties   is

unconstitutionally vague.               Claims of statutory vagueness that do

not implicate the First Amendment “must be examined in the light

of the facts of the case at hand.”                         United States v. Sun, 278

F.3d    302,     309     (4th        Cir.    2002)     (internal       quotation      marks

omitted).        Accordingly,           this    court’s       review     is    limited   to

whether      Pettis     had     fair     notice      that     the     statute    at   issue

proscribed his conduct.               United States v. Hsu, 364 F.3d 192, 196

(4th Cir. 2004).         We conclude that he did and that the district

court did not err in denying Pettis’s motion to dismiss the

revocation petition.

              Accordingly, we affirm the district court’s judgment.

We   dispense     with    oral        argument      because    the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                               3